Title: From George Washington to the U.S. Senate and House of Representatives, 4 January 1796
From: Washington, George
To: Senate,House of Representatives


          
            United States January 4th 1796.
            Gentlemen of the Senate, & House of Representatives,
          
          A letter from the minister Plenipotentiary of the French Republic received on the 22d of the last month, covered an address, dated the 21st of October 1794, from the Committee of Public Safety to the Representatives of the United States in Congress; and also informed me that he was instructed by the Committee to present to the United States the Colours of France. I thereupon proposed to receive them, last Friday, the first day of the New Year, a day of general Joy and Congratulation. On that day the minister of the French Republic delivered the Colours, with an address, to which I returned an answer. By the latter the Senate will see that I have informed the minister, that the Colours will be deposited with the Archives of the United States. But it seemed to me proper previously to exhibit to the two Houses of Congress these evidences of the continued Friendship of the French Republic, together with the sentiments expressed by me on the occasion in behalf of the United States. They are herewith communicated.
          
            Go. Washington
          
        